SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10K-A (Amendment No. 3) xANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: October 31, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-158203 Eco Energy Pumps, Inc. (Exact name of registrant as specified in its charter) Nevada 26-3550371 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 112 North Curry Street, Carson City, NV89703-4934 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code) (775) 284-3713 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. Yeso No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yesx No o State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and ask price of such common equity: As ofOctober 31, 2009, the aggregate value of voting and non-voting common equity held by non-affiliates was $14,350. Explanatory Note: This Amendment No. 3 on Form 10-K/A amends our Annual Report on Form 10-K for the fiscal year ended October 31, 2009, which was originally filed with the SEC on April 15, 2009.The first amendment to our Annual Report on Form 10-K for the fiscal year ended October 31, 2009, was filed on July 15, 2010 for the purpose of including the correct information in the report of the Registrant’s independent public accountant. The second amendment to our Annual Report on Form 10-K for the fiscal year ended October 31, 2009, was filed on July 22, 2010 for the purpose of including the correct information in Item 10. Directors, Executive Officers and Corporate Governance and Item 13. Directors, Executive Officers and Corporate Governance and to make the necessary corresponding changes to the signature page thereto.We are filing this Amendment No. 3 on Form 10-K/A solely to amend the information under Item 9A. and 9(A)(T) Controls and Procedures and to correct the dates and titles of the certifications included herein. 2 TABLE OF CONTENTS Page Number PART I Item 1. Business 4 Item 1A. Risk Factors 5 Item 1B Unresolved Staff Comments 5 Item 2 Properties 5 Item 3 Legal Proceedings 5 Item 4 Submission of Matters to a Vote of Security Holders 5 PART II Item 5 Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6 Selected Financial Data 6 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 6 Item 7A Quantitative and Qualitative Disclosure about Market Risk 7 Item 8 Financial Statements and Supplementary Data 7 Item 9 Changes an Disagreements With Accountants on Accounting and Financial Disclosure 23 Item 9A Controls and Procedures 23 Item 9A(T) Controls and Procedures 24 Item 9B Other Information 25 PART III Item 10 Directors, Executive Officers and Corporate Governance 26 Item 11 Executive Compensation 28 Item 12 Security Ownership of Certain Beneficial Owners and Management 28 Item 13 Certain Relationships and Related Transactions and Director Independence 28 Item 14 Principal Accounting Fees and Services 29 PART IV Item 15 Exhibits and Financial Statement Schedules 29 3 PART 1 Item 1: Business Overview ECO ENERGY PUMPS, INC. (“Eco Energy Pumps, “we”, “the Company”) was incorporated in the State of Nevada on October 14th, 2008, and has a fiscal year end of October 31. We are a development-stage Company that intends to develop an efficient water pump powered by solar energy with an exclusive pump design. This product will be economical, portable and versatile; excellent for using in farms, irrigation, livestock watering and locations without power lines in general, such as remote homes and villages. It will be capable of pumping water from no matter how deep. The Company has not been involved in any bankruptcy, receivership or similar proceedings since its incorporation nor has it been involved in any reclassification, merger or consolidation. We have no plans to change our business activities. General Eco Energy Pumps, Inc. plans to produce a water pump that will also be a clean and simple alternative to fuel-burning generators and windmills for locations without power lines. Our pumps will require no fuel deliveries and simple maintenance (4 to 5 years). A solar pump delivers the most water when it is needed the most: when the weather is sunny and dry. We have not yet entered into any agreements to manufacture our products yet. Our president and director has invested $9,300 in the Company. A total of 33 other investors have invested a further $5,050 in the Company through the purchase of common shares. At the present time, we have not made any arrangements to raise additional cash. We will need additional cash and if we are unable to raise it, we will either suspend marketing operations until we do raise the cash necessary to continue our business plan, or we cease operations entirely. If we are unable to complete any phase of our business plan or marketing efforts because we don’t have enough money, we will cease our development and/or marketing activities until we raise money. Attempting to raise capital after failing in any phase of our business plan would be difficult. As such, if we cannot secure additional funds we will have to cease operations and investors will lose their entire investment. Plan of Operation Over the 12 month period starting upon the end of the sale of our stock, our company must raise capital and start its sales. The first stage of our operations over this period is to develop the prototype of our exclusive solar pump system and make all the adjustments necessary to assure high quality. We expect to complete this step within 120 days after we raise enough capital. The second stage is to develop our company’s website with detailed information and animated demonstrations of our unique pump system. We expect to complete this step in 180 days after we raise enough capital. The third stage consists in our product Marketing and Sales campaign including: finding a storage space and buying pump supplies; exposition in Trade Shows across North America; distribution of flyers and brochures and demonstration of our products to non-governmental and governmental Institutions that are funding the development of extraction and delivery of water and sanitation in Africa and in development stage countries in general. We expect to be fully operational within 360 days after we raise enough capital. 4 The Company has raised $5,050 in cash to initiate its business plan through the sale of its common stock. The amount raised from our stock offering is insufficient and we will need additional cash to continue to implement our business plan. If we are unable to raise it, we will either suspend marketing operations until we do raise the cash, or cease operations entirely. Other than as described in this paragraph, we have no other financing plans. If we are unable to complete any aspect of our development or marketing efforts because we don’t have enough money, we will cease our development and/or marketing operations until we raise money. Attempting to raise capital after failing in any phase of our business plan would be difficult. As such, if we cannot secure additional proceeds we will have to cease operations and investors would lose their entire investment. Management does not plan to hire additional employees at this time. Our President will be responsible for the initial product sourcing. We intend to hire sales representatives initially on a commission only basis to keep administrative overhead to a minimum. We will use third party web designers to build and maintain our website. We do not expect to be purchasing or selling plant or significant equipment during the next twelve months. Item 1A. Risk Factors We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 1B. Unresolved Staff Comments We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 2. Properties We do not own any real estate or other properties. The Company’s office is located 112 North Curry Street, Carson City, Nevada, 89703. Item 3. Legal Proceedings The Company is not a party to any pending legal proceedings, and no such proceedings are known to be contemplated. No director, officer, or affiliate of the issuer and no owner of record or beneficiary of more than 5% of the securities of the issuer, or any security holder is a party adverse to the small business issuer or has a material interest adverse to the small business issuer. Item 4. Submission of Matters to a Vote of Security Holders None 5 PART II Item 5. Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchase of Equity Securities As of October 31, 2009 the Company had thirty-three (33) active shareholders of record. The company has not paid cash dividends and has no outstanding options. Item 6. Selected Financial Data We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 7. Management Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our financial statements and related notes included elsewhere in this report. This interim report contains forward looking statements relating to our Company's future economic performance, plans and objectives of management for future operations, projections of revenue mix and other financial items that are based on the beliefs of, as well as assumptions made by and information currently known to, our management. The words "expects”, “intends”, “believes”, “anticipates”, “may”, “could”, “should" and similar expressions and variations thereof are intended to identify forward-looking statements. The cautionary statements set forth in this section are intended to emphasize that actual results may differ materially from those contained in any forward looking statement. Our auditor’s report on our October 31, 2009 financial statements expresses an opinion that substantial doubt exists as to whether we can continue as an ongoing business. Since our officer and director may be unwilling or unable to loan or advance us additional capital, we believe that if we do not raise additional capital over the next 12 months, we may be required to suspend or cease the implementation of our business plans. See “October 31, 2009 Audited Financial Statements - Auditors Report.” As of October 31, 2009, Eco Energy Pumps had $2,799 cash on hand and in the bank. Management believes this amount will not satisfy our cash requirements for the next twelve months or until such time that additional proceeds are raised. We plan to satisfy our future cash requirements - primarily the working capital required for the development of our course guides and marketing campaign and to offset legal and accounting fees - by additional equity financing. This will likely be in the form of private placements of common stock. Management believes that if subsequent private placements are successful, we will be able to generate sales revenue within the following twelve months thereof. However, additional equity financing may not be available to us on acceptable terms or at all, and thus we could fail to satisfy our future cash requirements. 6 If Eco Energy Pumps is unsuccessful in raising the additional proceeds through a private placement offering it will then have to seek additional funds through debt financing, which would be highly difficult for a new development stage company to secure. Therefore, the company is highly dependent upon the success of the anticipated private placement offering and failure thereof would result in Eco Energy Pumps having to seek capital from other sources such as debt financing, which may not even be available to the company. However, if such financing were available, because Eco Energy Pumps is a development stage company with no operations to date, it would likely have to pay additional costs associated with high risk loans and be subject to an above market interest rate. At such time these funds are required, management would evaluate the terms of such debt financing and determine whether the business could sustain operations and growth and manage the debt load. If Eco Energy Pumps cannot raise additional proceeds via a private placement of its common stock or secure debt financing it would be required to cease business operations. As a result, investors in Eco Energy Pumps common stock would lose all of their investment. The development and marketing of our products will start over the next 12 months. Eco Energy Pumps does not anticipate obtaining any further products or services. We did not generate any revenue during the fiscal year ended October 31, 2009. As of the fiscal year ended October 31, 2009 we had $2,799 of cash on hand in the bank. We incurred operating expenses in the amount of $21,651 in the fiscal year ended October 31, 2009. These operating expenses were comprised of professional fees and office and general expenses. Since inception we have incurred operating expenses of $22,946. Eco Energy Pumps has no current plans, preliminary or otherwise, to merge with any other entity. Off Balance Sheet Arrangements. As of the date of this Annual Report, the current funds available to the Company will not be sufficient to continue operations. The cost to establish the Company and begin operations is estimated to be approximately $80,000 over the next twelve months and the cost of maintaining our reporting status is estimated to be $8,000 over this same period. The officer and director, John David Palmer has undertaken to provide the Company with operating capital to sustain our business over the next twelve month period as the expenses are incurred in the form of a non-secured loan. However, there is no contract in place or written agreement securing this agreement. Management believes that if the Company cannot raise sufficient revenues or maintain its reporting status with the SEC it will have to cease all efforts directed towards the Company. As such, any investment previously made would be lost in its entirety. Other than the above described situation the Company does not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on the Company's financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Item 7A. Quantitative and Qualitative Disclosures about Market Risk We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 8. Financial Statements and Supplementary Data 7 SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Eco Energy Pumps Inc. (A Development Stage Company) We have audited the accompanying balance sheets of Eco Energy Pumps Inc. (A Development Stage Company) as of October 31, 2009, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the year ended October 31, 2009 and since inception on October 14, 2008 through October 31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conduct our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Eco Energy Pumps Inc. (A Development Stage Company) as of October 31, 2009, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the year ended October 31, 2009 and since inception on October 14, 2008 through October 31, 2009, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 9 to the accompanying financial statements, the Company has restated its interim financial statements. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has had a loss from operations of $21,651 for the year ended October 31, 2009, an accumulated deficit of $22,946 since inception, working capital deficit of $8,596 at October 31, 2009, and has earned no revenues since inception, which raises substantial doubt about its ability to continue as a going concern. Management’s plans concerning these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada April 9, 2010 50 S. Jones Blvd. Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351 8 ECO ENERGY PUMPS, INC. (A Development Stage Company) FINANCIAL STATEMENTS OCTOBER 31, 2009 BALANCE SHEET STATEMENT OF OPERATION STATEMENT OF STOCKHOLDERS’ EQUITY STATEMENT OF CASH FLOWS NOTES TO FINANCIAL STATEMENTS 9 ECO ENERGY PUMPS, INC. (A Development Stage Company) BALANCE SHEET October 31, 2009 (Audited) ASSETS Trust Account CURRENT ASSETS TOTAL ASSETS $ LIABILITIES AND STOCKHOLDER’S EQUITY CURRENT LIABILITIES Accrued Expenses Loans from Related Party TOTAL CURRENT LIABILITIES $ STOCKHOLDER’S EQUITY (DEFICIT ) Capital stock (Note 4) Authorized 75,000,000 shares of common stock, $0.001 par value, Issued and outstanding 9,552,500 (9,300,000 in Oct 31, 2008) shares of common stock Additional Paid in Capital Subscription Receivable - Accumulated Deficit during development stage ) TOTAL STOCKHOLDER’S EQUITY/(DEFICIT) $ ) TOTAL LIABILITES AND STOCKHOLDER’S EQUITY/(DEFICIT) $ The accompanying notes are an integral part of these financial statements 10 ECO ENERGY PUMPS, INC. (A Development Stage Company) STATEMENT OF OPERATIONS Audited Twelve months to October 31, 2009 Cumulative results of operations from October 14, 2008 (date of inception) to October 31, 2009 REVENUE $
